 Case 9:19-cv-00927-GLS-ATB Document 42 Filed 02/12/21 Page 1 of 7




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
MICHAEL FERGUSON,
                                                     9:19-cv-927
                       Plaintiff,                    (GLS/ATB)

                 v.

CORRECTION SERGEANT
BRYAN D. MASON et al.,

                   Defendants.
________________________________

                            SUMMARY ORDER

     Plaintiff Michael Ferguson commenced this action against

defendants correction officers Sergeant Bryan D. Mason, Kevin P.

Dominie, John R. Lamora, and John Does 1-3, alleging an Eighth

Amendment excessive force claim pursuant to 42 U.S.C. § 1983, and a

negligence claim pursuant to New York State law. (Compl., Dkt. No. 1.)

Specifically, Ferguson alleges that he suffered serious injuries from being

assaulted by defendants while he was in the custody of the New York State

Department of Corrections and Community Supervision (DOCCS) at

Clinton Correctional Facility. (See generally Compl.)

     Defendants moved for summary judgment, arguing that Ferguson’s

excessive force claim should be dismissed because he did not exhaust his
 Case 9:19-cv-00927-GLS-ATB Document 42 Filed 02/12/21 Page 2 of 7




administrative remedies before commencing the instant action, and that his

negligence claim should be dismissed pursuant to New York Correction

Law § 24 and the Eleventh Amendment. (Dkt. No. 15, Attach. 11 at 4-10.)

Ferguson then cross-moved for partial summary judgment, asserting that

he is entitled to judgment as to the exhaustion issue, because the

grievance process was unavailable to him. (Dkt. No. 17, Attach. 8 at 2-11.)

     The court referred the motions to Magistrate Judge Andrew T. Baxter

to conduct an exhaustion hearing and to issue a Report and

Recommendation as to whether Ferguson exhausted his administrative

remedies before commencing the pending action. (Dkt. No. 22.) On

January 7, 2021, Judge Baxter issued a Report and Recommendation

(R&R), which recommends that defendants’ motion for summary judgment,

(Dkt. No. 15), be granted, and Ferguson’s cross-motion for partial

summary judgment, (Dkt. No. 17), be denied, (Dkt. No. 38). Ferguson filed

timely objections to the R&R. (Dkt. No. 39.)

     For the reasons that follow, the R&R is adopted in its entirety, and

defendants’ motion for summary judgment is granted, Ferguson’s cross-

motion for partial summary judgment is denied, and Ferguson’s complaint

is dismissed.

                                     2
 Case 9:19-cv-00927-GLS-ATB Document 42 Filed 02/12/21 Page 3 of 7




     Before entering final judgment, this court routinely reviews all report

and recommendation orders in cases it has referred to a magistrate judge.

If a party has objected to specific elements of the magistrate judge’s

findings and recommendations, this court reviews those findings and

recommendations de novo. See Almonte v. N.Y. State Div. of Parole, No.

Civ. 904CV484, 2006 WL 149049, at *3 (N.D.N.Y. Jan. 18, 2006). In

cases where no party has filed an objection, or only vague or general

objections have been filed, this court reviews the findings and

recommendations of the magistrate judge for clear error. See id. at *5.

     After a full hearing, where six witnesses testified, including Ferguson,

Magistrate Judge Baxter determined that Ferguson was not credible with

respect to his claim that DOCCS staff members refused his requests for

assistance with filing a grievance; his version of the events is exaggerated

and contradicted by persuasive evidence; and, “despite instructions from

DOCCS central office on how he could follow up when his initial grievance

submission was rejected as untimely, [Ferguson] did not complete the

prescribed administrative process, as required.” (Dkt. No. 38 at 3.)

Accordingly, Magistrate Judge Baxter recommends judgment be entered in

favor of defendants as to Ferguson’s excessive force claim due to his

                                      3
 Case 9:19-cv-00927-GLS-ATB Document 42 Filed 02/12/21 Page 4 of 7




failure to exhaust his administrative remedies.1 (Id. at 13-25.)

      Ferguson objected to the R&R, arguing that the R&R should be

rejected because Magistrate Judge Baxter erred in finding that

(1) Ferguson was not credible with respect to his allegation that he

requested assistance from DOCCS staff with preparing a grievance;

(2) Ferguson exaggerated his inability to write out a grievance; and (3) the

grievance process was available to him after his initial grievance was

denied as untimely. (Dkt. No. 39, Attach. 1 at 1.)

      In support of his objections, Ferguson merely refers the court to

arguments he previously made in his memorandum of law in support of his

cross-motion for partial summary judgment and in his post-hearing

submission. (Dkt. No. 39, Attachs. 1-3.) Indeed, Ferguson does not

include any new analysis, and does not assert a specific error in Judge

Baxter’s legal reasoning; rather, he asserts, in conclusory fashion, that

      1
         Judge Baxter also recommends summary judgment be granted as
to Ferguson’s negligence claim pursuant to New York Correction Law § 24
to the extent that Ferguson brings this claim against defendants in their
individual capacities, and pursuant to the Eleventh Amendment to the
extent that he brings the claim against them in their official capacities.
(Dkt. No. 38 at 24-25 (citing Gunn v. Bentivegna, No. 1:20-CV-2440, 2020
WL 2571015, at *2-3 (S.D.N.Y. May 19, 2020); Parris v. New York State
Dep’t Corr. Servs., 947 F. Supp. 2d 354, 365-66 (S.D.N.Y. 2013)) (other
citations omitted).)
                                      4
 Case 9:19-cv-00927-GLS-ATB Document 42 Filed 02/12/21 Page 5 of 7




Judge Baxter was wrong with respect to the three issues noted above.

(Dkt. No. 39, Attach. 1.) Accordingly, the objections amount to an attempt

to re-litigate issues already considered and decided by Judge Baxter. (Id.)

      Because the objections simply refer the court to arguments made

before Magistrate Judge Baxter, and, thus, are an attempt to re-litigate

issues already presented to and decided by him, (see generally Dkt.

No. 17, Attach. 8; Dkt. No. 37; Dkt. No. 38; Dkt. No. 39, Attachs. 1-3), they

are general and trigger clear error review only.2 See Smurphat v. Hobb,

No. 8:19-CV-804, 2021 WL 129055, at *2 (N.D.N.Y. Jan. 14, 2021)

(“[W]hen an objection merely reiterates the same arguments made by the

objecting party in its original papers submitted to the magistrate judge, the

Court subjects that portion of the report-recommendation challenged by

      2
          Additionally, to the extent that Ferguson argues that the R&R
should be rejected because Judge Baxter's credibility determinations are
wrong, district courts are entitled to defer to the magistrate judge, who
conducted the hearing and heard the witnesses testify, with respect to
credibility. See Carrion v. Smith, 549 F.3d 583, 588 (2d. Cir. 2008) (“[A]
district judge should normally not reject a proposed finding of a magistrate
judge that rests on a credibility finding without having the witness testify
before the judge.” (citations omitted)); McGinnis v. Crissell, No.
9:13-CV-1538, 2019 WL 3228867, at *2 (N.D.N.Y. July 18, 2019) (“[A
district court] is entitled to give a magistrate judge's findings of fact and
credibility determinations such weight as [their] merit commands and the
sound discretion of the judge warrants.” (internal quotation marks and
citations omitted)).
                                      5
  Case 9:19-cv-00927-GLS-ATB Document 42 Filed 02/12/21 Page 6 of 7




those arguments to only a clear error review.” (citations omited)); see also

Mario v. P&C Food Markets, Inc., 313 F.3d 758, 766 (2d Cir. 2002)

(“Merely referring the court to previously filed papers or arguments does

not constitute an adequate objection.”).

      The court has carefully considered the R&R, and finds no clear error

in Magistrate Judge Baxter’s thorough analysis, which squarely addresses

Ferguson’s arguments and provides multiple, appropriate reasons for

granting defendants’ motion for summary judgment and denying

Ferguson’s cross-motion for partial summary judgment. Accordingly, the

R&R is adopted in its entirety.

      Accordingly, it is hereby

      ORDERED that the Report and Recommendation (Dkt. No. 38) is

ADOPTED in its entirety; and it is further

      ORDERED that defendants’ motion for summary judgment (Dkt.

No. 15) is GRANTED; and it is further

      ORDERED that Ferguson’s cross-motion for partial summary

judgment (Dkt. No. 17) is DENIED; and it is further

      ORDERED that Ferguson’s complaint (Dkt. No. 1) is DISMISSED;

and it is further

                                      6
 Case 9:19-cv-00927-GLS-ATB Document 42 Filed 02/12/21 Page 7 of 7




      ORDERED that the Clerk close this case; and it is further

      ORDERED that the Clerk provide a copy of this Summary Order to

the parties.

IT IS SO ORDERED.

February 12, 2021
Albany, New York




                                     7
